DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Pre-Appeal Brief, filed 06/22/2022, with respect to the rejection(s) of claims 1-20, have been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection.
Examiner Notes: Based on the Pre-Appeal Conference Decision on 07/26/2022, Examiner re-opens the Non-Final rejection of this instant case due to the rejections relied upon Wikipedia reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.32l(b).
The USPTO internet Web site contains terminal disclaimer forms which may beused. Please visit http://www.uspto.gov/forms/. The filing date of the application willdetermine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets allrequirements is auto-processed and approved immediately upon submission. For moreinformation about eTerminal Disclaimers, refer tohttp ://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 11,030,596 B1 and US 11,030,601 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims as broadly recited are generally set forth in the claims of the above Patents and it would have been obvious to one having ordinary skill in the art to selectively choose a particular known alternative design of an antenna and an antenna divider for performing inventory functions of a vending machine. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tkachenko et al. (Tkachenko – US 2014/0316561 A1) in view of Chen et al. (Chen – TW 201244255 A), Sakama et al. (Sakama – US 2008/0111662 A1), Lo et al. (Lo – US 4,771,291), Terapod (Terapod – Report on the Design and Simulation of THz Integrated Antennas), Wang et al. (Wang – CN 106450782 A) and Martek (Martek –US 2009/0033578 A1). The rejections in this instant application are based on the English translation of TW 201244255 A and CN 106450782 A publication by computer.

As to claim 1, Tkachenko discloses a radio-frequency identification (RFID) antenna for a vending machine having a controller and configured to selectively provide an item stored therein to a user, said RFID antenna comprising:
a connector coupled to the controller (Tkachenko: [0012]-[0013], [0017]-[0019], [0025], and FIG. 1-2 the processor 170 in communication of the radio frequency identification reader 160) of the vending machine (Tkachenko:[0025]-[0026], [0030]-[0031], and FIG. 1-2: the radio antenna 150 can be electrically coupled to a connector at the mounting plate, the locking mechanism 112 can be electrically coupled to a power control pin at the mounting plate, and an electrical power tap connected to a regulated power line within the kiosk can be electrically coupled to ground and power source pins at the mounting plate. Thus, in this example, when the housing 120 is installed over the mounting plate, the pins on the housing 120 electrically coupled to the processor 170, to the RFID reader 160, etc. can contact the foregoing pins in the mounting plate to collect RFID signals through the radio antenna 150, to control the locking mechanism 112, and to source power for the vending kit 100, respectively).

Tkachenko does not explicitly discloses
a pair of short-circuited emitters each comprising a pair of copper layers separated by a dielectric layer, wherein said pair of copper layers have an identical thickness, and wherein one of the pair of short-circuited emitters is configured to generate radiation and another one of the pair of short-circuited emitters is configured to gain and reflect the radiation;
an antenna divider disposed between said pair of short-circuited emitters and comprising two copper layers and a dielectric layer therebetween;
a pair of cables each having a pair of opposite ends, wherein each end comprises a low signal attenuation and feed point, and wherein each cable connects respective one of said pair of short-circuited emitters to said antenna divider; and
a SMA connector;
wherein said SMA connector is configured to transmit high frequency current to said antenna divider, wherein said antenna divider is configured to transmit the high frequency current received from said SMA connector to each of said pair of short-circuit emitters; and
wherein said SMA connector is positioned between the controller of the vending machine and said antenna divider.

While Tkachenko discloses the vending machine comprising the controller (Tkachenko: [0012]-[0013], [0017]-[0019], [0025], and FIG. 1-2 the processor 170 in communication of the radio frequency identification reader 160) connected to multiple radio antennas (Tkachenko: [0054] and FIG. 5: the vending kit 100 can include multiple radio antennas, wherein each radio antenna is arranged on or adjacent one shelf of the vending machine 102 such as shown in FIG. 5B) via coaxial cables (Tkachenko: [0016], [0061], and FIG. 5: the radio antenna 150 can be electrically coupled to the RFID reader 160 via a cable routed through a frame of the door--such as from adjacent a door hinge--to the housing 120. In this implementation, the cable can include a coaxial line that communicates power to the radio antenna 150 to power RFID tags nearby and that communicates analog signals received from the RFID tags at the radio antenna 150 back to the RFID reader 160), Tkachenko does not explicitly disclose said RFID antenna comprising: a pair of emitters; an antenna divider disposed between said pair of emitters; a pair of cables each comprising feed points and each connecting respective one of said pair of emitters to said antenna divider; a SMA connector, wherein said SMA connector is configured to transmit frequency current to said antenna divider, wherein said SMA connector is positioned between the controller of the vending machine and said antenna divider.

However, it has been known in the art of radio frequency identification system to implement said RFID antenna comprising: a pair of emitters; an antenna divider disposed between said pair of emitters; a pair of cables each comprising feed points and each connecting respective one of said pair of emitters to said antenna divider; a SMA connector, wherein said SMA connector is configured to transmit frequency current to said antenna divider, wherein said SMA connector is positioned between the controller of the vending machine and said antenna divider, as suggested by Chen, which discloses said RFID antenna comprising: a pair of emitters (Chen: Abstract, [0006], [0009], [0012], and FIG. 2-4 the plurality of antennas 3: Each antenna is detachably electrically connected to one of the second ends of the power splitter unit, and the position and the angle of the installation of the antennas can be changed. As a result, the antenna array device can adjust the number of antennas and the antennas by adjusting the direction of each antenna so that the optimal signal transmission and reception directions of the antennas are toward a single signal source or a plurality of signal sources in different directions); an antenna divider (Chen: Abstract, [0006], [0009], [0012], and FIG. 2-4 the power device unit 2) disposed between said pair of emitters (Chen: Abstract, [0006], [0009], [0012], and FIG. 2-4 the power device unit 2: a preferred embodiment of the antenna array device of the present invention includes a power splitter unit 2, a plurality of antennas 3, and a plurality of coaxial cables 4 corresponding to each antenna 3. The power divider unit 2 includes a first end 21 and a plurality of second ends 22. The first end 21 can collect the energy received from the second ends 22, and the energy received by the first end 21 can also be Send out by these second ends 22); a pair of cables each comprising a pair of feed points and each connecting respective one of said pair of emitters to said antenna divider (Chen: Abstract, [0006], [0009], [0012], and FIG. 2-4 the power device unit 2: a preferred embodiment of the antenna array device of the present invention includes a power splitter unit 2, a plurality of antennas 3, and a plurality of coaxial cables 4 corresponding to each antenna 3. The power divider unit 2 includes a first end 21 and a plurality of second ends 22. The first end 21 can collect the energy received from the second ends 22, and the energy received by the first end 21 can also be Send out by these second ends 22); and a SMA connector (Chen: FIG. 2 the first end 21) wherein said SMA connector is configured to transmit frequency current to said antenna divider (Chen: Abstract, [0006], [0009], [0012]-[0014], [0016]-[0020] and FIG. 2-4 the first end 21/231: Both ends of the coaxial cables 4 of the same length are respectively locked to the antenna 3 and one of the second ends 22 of the power splitter unit 2 with an SMA connector 41, so that the position and arrangement of each antenna 3 The angles of can be changed by the flexible coaxial cable 4, whereby the antenna array device can adjust the direction of each antenna 3 so that the optimal signal transmission and reception direction of the antenna array device faces a single signal source or a plurality of Signal sources in different directions, the directivity of the radiation beam 5 can be changed by adjusting the distance d between every two adjacent antennas 3 and the power distribution between the first end 21 to the second ends 22 of the power splitter unit 2 (directivity) or radiation gain), wherein said SMA connector is positioned between the controller of the vending machine and said antenna divider (Chen: Abstract, [0006], [0009], [0012]-[0014], [0016]-[0020] and FIG. 2-4 the first end 21/231: a preferred embodiment of the antenna array device of the present invention includes a power splitter unit 2, a plurality of antennas 3, and a plurality of coaxial cables 4 corresponding to each antenna 3. The power divider unit 2 includes a first end 21 and a plurality of second ends 22. The first end 21 can collect the energy received from the second ends 22, and the energy received by the first end 21 can also be Send out by these second ends 22).
Therefore, in view of teachings by Tkachenko and Chen, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vending machine of Tkachenko to include said RFID antenna comprising: a pair of emitters; an antenna divider disposed between said pair of emitters;  a pair of cables each comprising a pair of feed points and each connecting respective one of said pair of emitters to said antenna divider; a SMA connector;, wherein said SMA connector is configured to transmit frequency current to said antenna divider, wherein said SMA connector is positioned between the controller of the vending machine and said antenna divider, as suggested by Chen. The motivation for this is to implement a known alternative antenna system arrangement in a vending machine for monitoring inventory of the vending machine.

While the combination of Tkachenko and Chen discloses the vending machine comprising the controller (Tkachenko: [0012]-[0013], [0017]-[0019], [0025], and FIG. 1-2 the processor 170 in communication of the radio frequency identification reader 160) connected to multiple radio antennas (Tkachenko: [0054] and FIG. 5: the vending kit 100 can include multiple radio antennas, wherein each radio antenna is arranged on or adjacent one shelf of the vending machine 102 such as shown in FIG. 5B) via coaxial cables (Tkachenko: [0016], [0061], and FIG. 5: the radio antenna 150 can be electrically coupled to the RFID reader 160 via a cable routed through a frame of the door--such as from adjacent a door hinge--to the housing 120. In this implementation, the cable can include a coaxial line that communicates power to the radio antenna 150 to power RFID tags nearby and that communicates analog signals received from the RFID tags at the radio antenna 150 back to the RFID reader 160) with SMA connectors (Chen: Abstract, [0006], [0009], [0012]-[0014], [0016]-[0020] and FIG. 2-4 the first end 21/231), the combination of Tkachenko and Chen does not explicitly disclose the cables with SMA connectors each comprising a pair of low signal attenuation and feed points.
However, it has been known as signal transmission characteristics of coaxial cables to include the cables with SMA connectors each comprising a pair of low signal attenuation and feed points, as suggested by Sakama, which discloses the cables with SMA connectors each comprising a pair of low signal attenuation and feed points (Sakama: [0031]-[0035], [0039]-[0042], and FIG. 1 the feeder wires F01-F23: As the read device 10, a read device which is similar to the already-existing RFID-tag reader can be used. In this read device 10, however, a (not-illustrated) coaxial connector (jack, receptacle) of SMA type for high-frequency input/output is provided onto a housing in substitution for a built-in antenna… feeder wires F01 and F23 are communications lines which are capable of transmitting a high-frequency current with a low loss, and which include, e.g., coaxial cables. Both ends of each of these feeder wires F01 and F23 are terminated with coaxial connectors (plagues) whose type is the same as the above-described coaxial connector of the read device 10, but whose plug side and socket side are different therefrom).
Therefore, in view of teachings by Tkachenko, Chen, and Sakama, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vending machine of Tkachenko and Chen, to include the cables with SMA connectors each comprising a pair of low signal attenuation and feed points, as suggested by Sakama. The motivation for this is to improve read range of RFID tags proximity to the antenna system.

The combination of Tkachenko, Chen, and Sakama discloses the antenna for transmitting high frequency signals in the communication system (Sakama: [0031]-[0035], [0039]-[0042], and FIG. 1 the feeder wires F01-F23: The read device outputs the question wave as a high-frequency current, and reads the predetermined data by demodulating the answer wave when the answer wave is inputted therein as a high-frequency current. The first to third antennas output the high-frequency current when they receive the electromagnetic wave, and radiate the electromagnetic wave when the high-frequency current is inputted therein), the combination of Tkachenko, Chen, and Sakama does not explicitly disclose the pair of short-circuit emitters and frequency for communication in the system as high frequency.
However, it has been known in the art of radio communication to implement the pair of short-circuit emitters and frequency for communication in the system as high frequency, as suggested by Lo, which discloses the antennas as the pair of short-circuit emitters (Lo: Abstract, column 3 lines 33-45, column 7 lines 5-14, column 8 lines 7-17, and FIG. 1 the shorting pins: A single element patch microstrip antenna for dual frequency operation is disclosed. By placing shorting pins at appropriate locations in the patch, the ratio of two band frequencies can be varied from 3 to 1.8. By also introducing slots in the patch,. the ratio can be reduced from 3 to less than 1.3) and frequency for communication in the system as high frequency (Lo: Abstract, column 3 lines 33-45, column 7 lines 5-14, column 8 lines 7-17, claim 1 and claim 11 and FIG. 1: Table 1 summarizes the values of F HIF L for six cases. From these results, it is seen that in general the slots can lower FHand shorting pins raise FL, resulting in a variation of F HIF L from 3.02 to 1.31. In fact, this ratio can be reduced even further by adding more pins and slots. However, the effectiveness of adding more pins and slots will eventually diminish).
Therefore, in view of teachings by Tkachenko, Chen, Sakama, and Lo, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vending machine of Tkachenko, Chen, and Sakama to include said RFID antenna comprising: the pair of short-circuit emitters and frequency for communication in the system as high frequency, as suggested by Lo. The motivation for this is to implement a known alternative antenna system arrangement in a vending machine for monitoring inventory of the vending machine.

The combination of Tkachenko, Chen, Sakama, and Lo discloses the antenna structure comprises the pair of copper layers having a thickness, the combination of Tkachenko, Chen, Sakama, and Lo does not explicitly disclose wherein said pair of layers have an identical thickness.
However, it has been known in the art of antenna design to implement said pair of layers have an identical thickness, as suggested by Terapod, which discloses said pair of layers have an identical thickness (Terapod: FIG. 6, FIG. 12, and FIG. 16: Figure 16: Isometric and side view of the proposed multilayer design. Each BCB/Polyimide layer has 4 um thickness separated with 0.1 μm thick of glass substrate. The ground plane and the antenna are both composed by 0.2 μm thicknesses of gold metal).
Therefore, in view of Tkachenko, Chen, Sakama, Lo, and Terapod, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vending machine of Tkachenko, Chen, Sakama, and Lo to include said pair of layers have an identical thickness, as suggested by Terapod. The motivation for this is to selectively choose a design thickness of conducting materials in an antenna design for application needs. 

The combination of Tkachenko, Chen, Sakama, Lo, and Terapod discloses the antenna structure for transmitting/receiving high frequency signals in the communication system (Sakama: [0031]-[0035], [0039]-[0042], and FIG. 1 the feeder wires F01-F23: The read device outputs the question wave as a high-frequency current, and reads the predetermined data by demodulating the answer wave when the answer wave is inputted therein as a high-frequency current. The first to third antennas output the high-frequency current when they receive the electromagnetic wave, and radiate the electromagnetic wave when the high-frequency current is inputted therein), the combination of Tkachenko, Chen, Sakama, Lo, and Terapod does not explicitly disclose wherein one of the pair of short-circuited emitters is configured to generate radiation and another one of the pair of short-circuited emitters is configured to gain and reflect the radiation.
However, it has been known in the art of radio communication to implement wherein one of the pair of short-circuited emitters is configured to generate radiation and another one of the pair of short-circuited emitters is configured to gain and reflect the radiation, as suggested by Wang, which discloses wherein one of the pair of short-circuited emitters is configured to generate radiation and another one of the pair of short-circuited emitters is configured to gain and reflect the radiation (Wang: Abstract, page 2 lines 11-21, page 4 lines 20-40, and FIG. 1: The invention claims an end fire antenna and radar assembly. said end-fire antenna comprises: at least one dielectric substrate, and a plurality of antenna unit is located on the at least one medium substrate edge, wherein the plurality of antenna elements comprises at least one transmitting unit and at least one receiving unit, said at least one emission unit emitting the electromagnetic wave from the at least edge of the medium substrate, the at least one receiving unit receives the electromagnetic wave from the at least edge of the medium substrate. Using end-on-fire antenna can reduce the size of the radar assembly and improved mounting convenience so as to improve the integration degree of the system and space utilization).
Therefore, in view of Tkachenko, Chen, Sakama, Lo, Terapod, and Wang, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vending machine of Tkachenko, Chen, Sakama, Lo, and Terapod, to include wherein one of the pair of short-circuited emitters is configured to generate radiation and another one of the pair of short-circuited emitters is configured to gain and reflect the radiation, as suggested by Wang. The motivation for this is to implement a known alternative design of antenna usages for application needs. 

The combination of Tkachenko, Chen, Sakama, Lo, Terapod, and Wang does not explicitly disclose an antenna divider comprising two copper layers and a dielectric layer therebetween.
However, it has been known in the art of radio communications to implement an antenna divider comprising two copper layers and a dielectric layer therebetween, as suggested by Martek, which discloses an antenna divider comprising two copper layers and a dielectric layer therebetween (Martek: Abstract, [0028]-[0029], [0031]-[0032], [0037]-[0038], [0045], FIG. 1-5 and FIG. 8 splitter section 210: The splitter section 210, as shown in FIGS. 8, 9, 9A, 10A and 10B, comprises a splitter side 650 and a termination side 652 that are joined by edges, wherein one end is a connector end 660 that is opposite a distal end 662. Disposed upon the termination side 652, shown in FIG. 3, is a termination layer 670 which functions effectively as a ground plane and which is comprised of a metallized layer of aluminum, tin, copper, or any other electrically conductive material. Whereas the splitter side 650 maintains the signal splitter 120 that is also formed as a metallized layer of aluminum, tin, copper, or any other electrically conductive material).
Therefore, in view of Tkachenko, Chen, Sakama, Lo, Terapod, Wang, and Martek, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vending machine of Tkachenko, Chen, Sakama, Lo, Terapod, and Wang to include an antenna divider comprising two copper layers and a dielectric layer therebetween, as suggested by Martek. The motivation for this is to selectively choose a design thickness of conducting materials in an antenna divider/an electronic device for application needs. 

As to claim 2, Tkachenko, Chen, Sakama, Lo, Terapod, Wang, and Martek disclose the limitations of claim 1 further comprising the RFID antenna of claim 1, said two copper layers of said antenna divider (Martek: Abstract, [0028]-[0029], [0031]-[0032], [0037]-[0038], [0045], FIG. 1-5 and FIG. 8 splitter section 210: The splitter section 210, as shown in FIGS. 8, 9, 9A, 10A and 10B, comprises a splitter side 650 and a termination side 652 that are joined by edges, wherein one end is a connector end 660 that is opposite a distal end 662. Disposed upon the termination side 652, shown in FIG. 3, is a termination layer 670 which functions effectively as a ground plane and which is comprised of a metallized layer of aluminum, tin, copper, or any other electrically conductive material. Whereas the splitter side 650 maintains the signal splitter 120 that is also formed as a metallized layer of aluminum, tin, copper, or any other electrically conductive material) have an identical thickness, and wherein at least one of said two copper layers and said dielectric layer are identically shaped (Terapod: FIG. 6, FIG. 12, and FIG. 16: Figure 16: Isometric and side view of the proposed multilayer design. Each BCB/Polyimide layer has 4 um thickness separated with 0.1 μm thick of glass substrate. The ground plane and the antenna are both composed by 0.2 μm thicknesses of gold metal).

As to claim 3, Tkachenko, Chen, Sakama, Lo, Terapod, Wang, and Martek disclose the limitations of claim 1 further comprising the RFID antenna of claim 1, wherein one of said pair of low signal attenuation (Sakama: [0031]-[0035], [0039]-[0042], and FIG. 1 the feeder wires F01-F23: As the read device 10, a read device which is similar to the already-existing RFID-tag reader can be used. In this read device 10, however, a (not-illustrated) coaxial connector (jack, receptacle) of SMA type for high-frequency input/output is provided onto a housing in substitution for a built-in antenna… feeder wires F01 and F23 are communications lines which are capable of transmitting a high-frequency current with a low loss, and which include, e.g., coaxial cables. Both ends of each of these feeder wires F01 and F23 are terminated with coaxial connectors (plagues) whose type is the same as the above-described coaxial connector of the read device 10, but whose plug side and socket side are different therefrom) and feed points of each cable is coupled to respective one of said pair of short-circuited emitters and another of said pair of low signal attenuation (Sakama: [0031]-[0035], [0039]-[0042], and FIG. 1 the feeder wires F01-F23: As the read device 10, a read device which is similar to the already-existing RFID-tag reader can be used. In this read device 10, however, a (not-illustrated) coaxial connector (jack, receptacle) of SMA type for high-frequency input/output is provided onto a housing in substitution for a built-in antenna… feeder wires F01 and F23 are communications lines which are capable of transmitting a high-frequency current with a low loss, and which include, e.g., coaxial cables. Both ends of each of these feeder wires F01 and F23 are terminated with coaxial connectors (plagues) whose type is the same as the above-described coaxial connector of the read device 10, but whose plug side and socket side are different therefrom) and feed points of each cable is coupled to said antenna divider (Chen: Abstract, [0006], [0009], [0012]-[0014], [0016]-[0020] and FIG. 2-4 the first end 21/231: Both ends of the coaxial cables 4 of the same length are respectively locked to the antenna 3 and one of the second ends 22 of the power splitter unit 2 with an SMA connector 41, so that the position and arrangement of each antenna 3 The angles of can be changed by the flexible coaxial cable 4, whereby the antenna array device can adjust the direction of each antenna 3 so that the optimal signal transmission and reception direction of the antenna array device faces a single signal source or a plurality of Signal sources in different directions, the directivity of the radiation beam 5 can be changed by adjusting the distance d between every two adjacent antennas 3 and the power distribution between the first end 21 to the second ends 22 of the power splitter unit 2 (directivity) or radiation gain (gain)).

As to claim 4, Tkachenko, Chen, Sakama, Lo, Terapod, Wang, and Martek disclose the limitations of claim 1 further comprising the RFID antenna of claim 1, wherein said RFID antenna is configured to emit near-range electromagnetic intensity resulting in detection of absence or presence of the item stored in the vending machine (Tkachenko: [0044]-[0045], [0054]-[0056]-[0057], and FIG. 2-3: the RFID reader 160 can poll local RFID tags through the radio antenna 150 at various (e.g., increasing) power levels, such as shown in FIGS. 2 and 3, and the processor 170 can estimate positions of items relative to the vending machine 102 based on radio antenna power levels required to receive a return signal from the corresponding RFID tags. In one example, the processor 170 cooperates with the RFID reader 160 and the radio antenna 150 to step up a power output of the radio antenna 150 and to correlate a minimum power level necessary to receive a returned signal from a particular RFID tag with a distance (or range of distances) between the radio antenna 150 and the particular RFID tag) and having a passive RFID tag attached thereto (Tkachenko: [0010]-[0011], [0045]-[0048], and FIG. 1-2: RFID tags arranged on products within the vending machine 102 harvest power from this electromagnetic radiation and broadcast unique codes. The radio antenna 150 wirelessly receives (all or a portion of) these unique codes, which are collected and read (i.e., converted into a machine-readable format) by the RFID reader 160. The processor 170 can then receive the unique codes received from the RFID tags and converted by the RFID reader 160 to inventory products within the vending machine 102).

As to claim 5, Tkachenko, Chen, Sakama, Lo, Terapod, Wang, and Martek disclose the limitations of claim 1 further comprising the RFID antenna of claim 1, wherein at least one of said pair of copper layers and said dielectric layer (Lo: column 7 lines 15-39 and FIG. 1 the conductive patch 101 and the ground plane 103 are separated by the dielectric subject 102: Several antennas have been constructed and tested to 15 determine the validity of the theory. All of them were made of double copper-clad laminate Rexolite 2200; thus, it is obvious/reasonable to interpret the conductive material of the patch antenna as copper layer) of each short-circuited emitter are identically shaped (Chen: Abstract, [0006], [0009], [0012]-[0014], [0016]-[0020] and FIG. 2-4 the first end 21/231: Both ends of the coaxial cables 4 of the same length are respectively locked to the antenna 3 and one of the second ends 22 of the power splitter unit 2 with an SMA connector 41, so that the position and arrangement of each antenna 3 The angles of can be changed by the flexible coaxial cable 4, whereby the antenna array device can adjust the direction of each antenna 3 so that the optimal signal transmission and reception direction of the antenna array device faces a single signal source or a plurality of Signal sources in different directions, the directivity of the radiation beam 5 can be changed by adjusting the distance d between every two adjacent antennas 3 and the power distribution between the first end 21 to the second ends 22 of the power splitter unit 2 (directivity) or radiation gain (gain) and Terapod: FIG. 6, FIG. 12, and FIG. 16: Figure 16: Isometric and side view of the proposed multilayer design. Each BCB/Polyimide layer has 4 um thickness separated with 0.1 μm thick of glass substrate. The ground plane and the antenna are both composed by 0.2 μm thicknesses of gold metal).

As to claim 6, Tkachenko, Chen, Sakama, Lo, Terapod, Wang, and Martek disclose the limitations of claim 1 further comprising the RFID antenna of claim 1, wherein said SMA connector is configured to transmit high frequency current (Sakama: [0031]-[0035], [0039]-[0042], and FIG. 1 the feeder wires F01-F23: As the read device 10, a read device which is similar to the already-existing RFID-tag reader can be used. In this read device 10, however, a (not-illustrated) coaxial connector (jack, receptacle) of SMA type for high-frequency input/output is provided onto a housing in substitution for a built-in antenna… feeder wires F01 and F23 are communications lines which are capable of transmitting a high-frequency current with a low loss, and which include, e.g., coaxial cables. Both ends of each of these feeder wires F01 and F23 are terminated with coaxial connectors (plagues) whose type is the same as the above-described coaxial connector of the read device 10, but whose plug side and socket side are different therefrom and Lo: Abstract, column 3 lines 33-45, column 7 lines 5-14, column 8 lines 7-17, claim 1 and claim 11 and FIG. 1: Table 1 summarizes the values of F HIF L for six cases. From these results, it is seen that in general the slots can lower FHand shorting pins raise FL, resulting in a variation of F HIF L from 3.02 to 1.31. In fact, this ratio can be reduced even further by adding more pins and slots. However, the effectiveness of adding more pins and slots will eventually diminish) to said antenna divider (Chen: Abstract, [0006], [0009], [0012], and FIG. 2-4 the power device unit 2), said antenna divider (Chen: Abstract, [0006], [0009], [0012], and FIG. 2-4 the power device unit 2) is configured to transmit the high frequency current to said short-circuited emitters (Chen: Abstract, [0006], [0009], [0012], and FIG. 2-4 the power device unit 2: a preferred embodiment of the antenna array device of the present invention includes a power splitter unit 2, a plurality of antennas 3, and a plurality of coaxial cables 4 corresponding to each antenna 3. The power divider unit 2 includes a first end 21 and a plurality of second ends 22. The first end 21 can collect the energy received from the second ends 22, and the energy received by the first end 21 can also be Send out by these second ends 22, Sakama: [0031]-[0035], [0039]-[0042], and FIG. 1 the feeder wires F01-F23, and Lo: Abstract, column 3 lines 33-45, column 7 lines 5-14, column 8 lines 7-17, claim 1 and claim 11 and FIG. 1: Table 1 summarizes the values of F HIF L for six cases. From these results, it is seen that in general the slots can lower FHand shorting pins raise FL, resulting in a variation of F HIF L from 3.02 to 1.31. In fact, this ratio can be reduced even further by adding more pins and slots. However, the effectiveness of adding more pins and slots will eventually diminish).

As to claim 7, Tkachenko, Chen, Sakama, Lo, Terapod, Wang, and Martek disclose the limitations of claim 6 further comprising the RFID antenna of claim 6, wherein said copper layers of each of said short-circuited emitters, in response to the high frequency current (Sakama: [0031]-[0035], [0039]-[0042], and FIG. 1 the feeder wires F01-F23: As the read device 10, a read device which is similar to the already-existing RFID-tag reader can be used. In this read device 10, however, a (not-illustrated) coaxial connector (jack, receptacle) of SMA type for high-frequency input/output is provided onto a housing in substitution for a built-in antenna… feeder wires F01 and F23 are communications lines which are capable of transmitting a high-frequency current with a low loss, and which include, e.g., coaxial cables. Both ends of each of these feeder wires F01 and F23 are terminated with coaxial connectors (plagues) whose type is the same as the above-described coaxial connector of the read device 10, but whose plug side and socket side are different therefrom), create potential difference between one another thereby generating electromagnetic radiation (Lo: Abstract, column 3 lines 33-45, column 7 lines 5-14, column 8 lines 7-17, Table 1, claim 1 and claim 11 and FIG. 1: a feeding means attached to the ground plane and conducting first and second radio frequency signals into the conductive layer).

As to claim 8, Tkachenko, Chen, Sakama, Lo, Terapod, Wang, and Martek disclose the limitations of claim 7 further comprising the RFID antenna of claim 7, wherein said copper layers of each of said short-circuited emitters are configured to create circular polarization allowing electromagnetic waves generated by each of said short-circuited emitters to radiate along a helical arc (Tkachenko: [0044]-[0045], [0054]-[0056]-[0057], and FIG. 2-3: the RFID reader 160 can poll local RFID tags through the radio antenna 150 at various (e.g., increasing) power levels, such as shown in FIGS. 2 and 3, and the processor 170 can estimate positions of items relative to the vending machine 102 based on radio antenna power levels required to receive a return signal from the corresponding RFID tags. In one example, the processor 170 cooperates with the RFID reader 160 and the radio antenna 150 to step up a power output of the radio antenna 150 and to correlate a minimum power level necessary to receive a returned signal from a particular RFID tag with a distance (or range of distances) between the radio antenna 150 and the particular RFID tag and (Sakama: [0031]-[0035], [0039]-[0042], and FIG. 1 the feeder wires F01-F23: The first antenna 11 is, typically, a patch antenna. In addition to the patch antenna, whatever antenna is preferably usable as the first antenna 11 as long as the antenna has unidirectivity, a main robe of appropriate wideness, a small side robe, a large front-to-rear ratio (i.e., radiation in the backward direction is small), and its polarized wave plane or circulating direction is controllable. As the example, there can be mentioned the patch antenna, Yagi-Uda antenna, end fire helical antenna, parabola antenna, slot antenna, or radio wave lens. Also, it is conceivable that loop antenna, side fire helical antenna, dipole antenna, folded-dipole antenna, or sleeve antenna be used depending on the conditions).

As to claim 9, Tkachenko, Chen, Sakama, Lo, Terapod, Wang, and Martek disclose the limitations of claim 1 further comprising the RFID antenna of claim 1, wherein said short-circuited emitters are configured to modulate a near-range electromagnetic field extending at least along an entire length of said RFID antenna and having a predetermined radiation direction pattern (Tkachenko: [0044]-[0045], [0054]-[0056]-[0057], and FIG. 2-3: the RFID reader 160 can poll local RFID tags through the radio antenna 150 at various (e.g., increasing) power levels, such as shown in FIGS. 2 and 3, and the processor 170 can estimate positions of items relative to the vending machine 102 based on radio antenna power levels required to receive a return signal from the corresponding RFID tags. In one example, the processor 170 cooperates with the RFID reader 160 and the radio antenna 150 to step up a power output of the radio antenna 150 and to correlate a minimum power level necessary to receive a returned signal from a particular RFID tag with a distance (or range of distances) between the radio antenna 150 and the particular RFID tag).

As to claim 14, Tkachenko, Chen, Sakama, Lo, Terapod, Wang, and Martek disclose the limitations of claim 1 further comprising the RFID antenna of claim 1, wherein said RFID antenna is fixed horizontally and parallel to a shelf supporting the item in the vending machine (Tkachenko: Abstract, [0012]-[0013], [0017]-[0019], [0025], [0054], and FIG. 1-5 the radio antennas 150: the door sensor 110, the display 130, the payment collection module 140, the radio frequency identification (RFID) reader, and the processor 170 can be integrated into the housing 120, and the housing 120 can be installed onto an exterior surface of the refrigerator (e.g., on an outer surface of the door of the refrigerator), the locking mechanism 112 can be installed between the door and the door frame of the refrigerator, and the radio antenna 150 can be installed over a shelf within the refrigerator. The components of the vending kit 100 can thus be installed on the exterior of the vending machine 102 and/or inside of the vending machine 102, such as within a food storage area of the vending machine 102. For example, the housing 120 can be installed on an interior surface of a transparent (e.g., glass) area of the door of the vending machine 102 with the display 130 displaying images through the door, and a lock receiver of the locking mechanism 112 can be installed on an adjacent interior wall of the vending machine 102).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tkachenko et al. (Tkachenko – US 2014/0316561 A1) in view of Chen et al. (Chen – TW 201244255 A), Sakama et al. (Sakama – US 2008/0111662 A1), Lo et al. (Lo – US 4,771,291), Terapod (Terapod – Report on the Design and Simulation of THz Integrated Antennas), Wang et al. (Wang – CN 106450782 A) and Martek (Martek –US 2009/0033578 A1), and further in view of Arashima et al. (Arashima – US 2016/0087314 A1) and Strat (Strat – US 2013/0242704 A1).

As to claim 10, Tkachenko, Chen, Sakama, Lo, Terapod, Wang, and Martek disclose the limitations of claim 9 further comprising the RFID antenna of claim 9, wherein the item stored in the vending machine includes a passive RFID tag (Tkachenko: [0010]-[0011], [0045]-[0048], and FIG. 1-2: RFID tags arranged on products within the vending machine 102 harvest power from this electromagnetic radiation and broadcast unique codes. The radio antenna 150 wirelessly receives (all or a portion of) these unique codes, which are collected and read (i.e., converted into a machine-readable format) by the RFID reader 160. The processor 170 can then receive the unique codes received from the RFID tags and converted by the RFID reader 160 to inventory products within the vending machine 102 and Sakama: [0031]-[0035], [0039]-[0042], and FIG. 1 the feeder wires F01-F23: As the read device 10, a read device which is similar to the already-existing RFID-tag reader can be used. In this read device 10, however, a (not-illustrated) coaxial connector (jack, receptacle) of SMA type for high-frequency input/output is provided onto a housing in substitution for a built-in antenna… feeder wires F01 and F23 are communications lines which are capable of transmitting a high-frequency current with a low loss, and which include, e.g., coaxial cables. Both ends of each of these feeder wires F01 and F23 are terminated with coaxial connectors (plagues) whose type is the same as the above-described coaxial connector of the read device 10, but whose plug side and socket side are different therefrom), wherein the passive RFID tag is configured, in response to the electromagnetic field by said short-circuited emitters (Tkachenko: [0010]-[0011], [0045]-[0048], and FIG. 1-2: RFID tags arranged on products within the vending machine 102 harvest power from this electromagnetic radiation and broadcast unique codes. The radio antenna 150 wirelessly receives (all or a portion of) these unique codes, which are collected and read (i.e., converted into a machine-readable format) by the RFID reader 160. The processor 170 can then receive the unique codes received from the RFID tags and converted by the RFID reader 160 to inventory products within the vending machine 102 and Sakama: [0031]-[0035], [0039]-[0042], and FIG. 1 the feeder wires F01-F23: As the read device 10, a read device which is similar to the already-existing RFID-tag reader can be used. In this read device 10, however, a (not-illustrated) coaxial connector (jack, receptacle) of SMA type for high-frequency input/output is provided onto a housing in substitution for a built-in antenna… feeder wires F01 and F23 are communications lines which are capable of transmitting a high-frequency current with a low loss, and which include, e.g., coaxial cables. Both ends of each of these feeder wires F01 and F23 are terminated with coaxial connectors (plagues) whose type is the same as the above-described coaxial connector of the read device 10, but whose plug side and socket side are different therefrom), to modulate a high-frequency field (Tkachenko: [0010]-[0011], [0045]-[0048], and FIG. 1-2: RFID tags arranged on products within the vending machine 102 harvest power from this electromagnetic radiation and broadcast unique codes. The radio antenna 150 wirelessly receives (all or a portion of) these unique codes, which are collected and read (i.e., converted into a machine-readable format) by the RFID reader 160. The processor 170 can then receive the unique codes received from the RFID tags and converted by the RFID reader 160 to inventory products within the vending machine 102 and Sakama: [0031]-[0035], [0039]-[0042], and FIG. 1 the feeder wires F01-F23: Then, a high-frequency current indicating this answer wave is inputted into the read device 10. The read device 10 demodulates this high-frequency current, thereby reading data such as identifier of this RFID tag ) or generate vibrations in return.
The combination of Tkachenko, Chen, Sakama, Lo, Terapod, Wang, and Martek does not explicitly disclose the passive RFID tag is configured, in response to the electromagnetic field modulated by said short-circuited emitters, to generate vibrations in return.

However, it has been known in the art of radio frequency identification communication to implement the passive RFID tag is configured, in response to the electromagnetic field modulated by said short-circuited emitters, to modulate a high-frequency field, as suggested by Arashima, which disclose the passive RFID tag is configured, in response to the electromagnetic field modulated by said short-circuited emitters (Arashima: [0117]-[0123], and FIG. 4-5: the high frequency signal generator 132 according to the present embodiment may be configured to include a modulation circuit (not shown) that performs amplitude-shift keying (ASK) and an amplifier circuit (not shown) that amplifies the output of the modulation circuit), to modulate a high-frequency field (Arashima: [0091]-[0098], [0113]-[0115], and FIG. 3: The RFID tag 20 is an example of a communication device that employs wireless communication technology such as NFC-based communication technology and RFID technology. The RFID tag 20 decodes a high frequency signal received through the antenna 15 from an external device and outputs the decoded information to the controller 10. The RFID tag 20 acquires information from the controller 10 and controls load modulation based on the obtained information. Thus, the RFID tag 20 generates a high frequency to be responded to the external device and transmits the generated high frequency signal to the external device via the antenna 15. This configuration allows the information obtained from an external device to be stored in the storage unit 13 or allows the information stored in the storage unit 13 to be outputted to the external device).
Therefore, in view of teachings by Tkachenko, Chen, Sakama, Lo, Terapod, Wang, Martek, and Arashima, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vending machine of Tkachenko, Chen, Sakama, Lo, Terapod, Wang, and Martek, to include the passive RFID tag is configured, in response to the electromagnetic field modulated by said short-circuited emitters, to modulate a high-frequency field, as suggested by Arashima. The motivation for this is to improve authorized commutations between an radio frequency identification reader and RFID tags.

In an alternative tag responses, the combination of Tkachenko, Chen, Sakama, Lo, Terapod, Wang, Martek, and Arashima does not explicitly disclose the passive RFID tag is configured, in response to the electromagnetic field by said short-circuited emitters, to generate vibrations in return.
However, it has been known in the art of radio frequency identification communication to implement the passive RFID tag is configured, in response to the electromagnetic field by said short-circuited emitters, to generate vibrations in return, as suggested by Strat, which disclose the passive RFID tag is configured, in response to the electromagnetic field by said short-circuited emitters, to generate vibrations in return (Strat: Abstract, [0011], [0015]-[0016], [0018]-[0020], [0027], and FIG. 1 the signal to ultrasonic reader 15: The tag also includes a transponder such as a speaker or emitter 18 that transmits data 15 relating to the ultrasonic tag on a modulated ultrasonic sound pressure wave. The transducer and emitter can be the same element depending on the sensitivity of the element. The data can be stored in a logic element or memory 12 and can include, for example, a serial number, product information, or any other suitable data, and can include an optional movement code in accordance with the present invention, and as will be detailed below. The data can be retrieved by the controller and modulated according to any known modulation scheme, such as a frequency or time based modulation schemes).
Therefore, in view of teachings by Tkachenko, Chen, Sakama, Lo, Terapod, Wang, Martek, Arashima, and Strat it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vending machine of Tkachenko, Chen, Sakama, Lo, Terapod, Wang, Martek, and Arashima to include, in an alternative response, the passive RFID tag is configured, in response to the electromagnetic field by said short-circuited emitters, to generate vibrations in return, as suggested by Strat. The motivation for this is to provide tag identification data in communications between an radio frequency identification reader and RFID tags.

As to claim 11, Tkachenko, Chen, Sakama, Lo, Terapod, Wang, Martek, Arashima, and Strat disclose the limitations of claim 10 further comprising the RFID antenna of claim 10, wherein said RFID antenna, in response to the high-frequency field modulated by the passive RFID tag (Arashima: [0091]-[0098], [0013]-[0015], and FIG. 3: The RFID tag 20 is an example of a communication device that employs wireless communication technology such as NFC-based communication technology and RFID technology. The RFID tag 20 decodes a high frequency signal received through the antenna 15 from an external device and outputs the decoded information to the controller 10. The RFID tag 20 acquires information from the controller 10 and controls load modulation based on the obtained information. Thus, the RFID tag 20 generates a high frequency to be responded to the external device and transmits the generated high frequency signal to the external device via the antenna 15. This configuration allows the information obtained from an external device to be stored in the storage unit 13 or allows the information stored in the storage unit 13 to be outputted to the external device) of the item stored in the vending machine (Tkachenko: [0012]-[0013], [0017]-[0019], [0025], and FIG. 1-2 the stock items with RFID tags: in this rejection Examiner interprets the RFID antenna comprising the RFID reader 16 as a controller connected to one or more RFID antennas 150), is configured to switch to a reading or receiving mode and transmit, via said SMA connector (Chen: Abstract, [0006], [0009], [0012], and FIG. 2-4 the power device unit 2: a preferred embodiment of the antenna array device of the present invention includes a power splitter unit 2, a plurality of antennas 3, and a plurality of coaxial cables 4 corresponding to each antenna 3. The power divider unit 2 includes a first end 21 and a plurality of second ends 22. The first end 21 can collect the energy received from the second ends 22, and the energy received by the first end 21 can also be Send out by these second ends 22), the vibrations modulated by the passive RFID tag (Strat: Abstract, [0011], [0015]-[0016], [0018]-[0020], [0027], and FIG. 1 the signal to ultrasonic reader 15: The tag also includes a transponder such as a speaker or emitter 18 that transmits data 15 relating to the ultrasonic tag on a modulated ultrasonic sound pressure wave. The transducer and emitter can be the same element depending on the sensitivity of the element. The data can be stored in a logic element or memory 12 and can include, for example, a serial number, product information, or any other suitable data, and can include an optional movement code in accordance with the present invention, and as will be detailed below. The data can be retrieved by the controller and modulated according to any known modulation scheme, such as a frequency or time based modulation schemes) to the controller of the vending machine. (Tkachenko:[0025]-[0026], [0030]-[0031], and FIG. 1-2: the radio antenna 150 can be electrically coupled to a connector at the mounting plate, the locking mechanism 112 can be electrically coupled to a power control pin at the mounting plate, and an electrical power tap connected to a regulated power line within the kiosk can be electrically coupled to ground and power source pins at the mounting plate. Thus, in this example, when the housing 120 is installed over the mounting plate, the pins on the housing 120 electrically coupled to the processor 170, to the RFID reader 160, etc. can contact the foregoing pins in the mounting plate to collect RFID signals through the radio antenna 150, to control the locking mechanism 112, and to source power for the vending kit 100, respectively).

As to claim 12, Tkachenko, Chen, Sakama, Lo, Terapod, Wang, Martek, Arashima, and Strat disclose the limitations of claim 11 further comprising the RFID antenna of claim 11, wherein said RFID antenna is activated to detect absence or presence of the item (Tkachenko: [0018]-[0019],[0031], [0045], [0048], [0059], and FIG. 1-2: Once the door is closed, the RFID reader 160 can poll RFID tags still within the vending machine 102, and the processor 170 can compare a new set of returned tag values (i.e., a current) inventory to a previous set of returned tag values (i.e., a previous) inventory to identify one or more food items removed from the shelf) stored in the vending machine only when a door of the vending machine is locked (Tkachenko: [0018]-[0019],[0031], [0045], [0048], [0059], and FIG. 1-2), wherein the controller is configured, in response to the door being locked, to prompt said RFID antenna to scan for presence or absence of the passive RFID tag (Tkachenko: [0018]-[0019],[0031], [0045], [0048], [0059], and FIG. 1-2: Once the door is closed, the RFID reader 160 can poll RFID tags still within the vending machine 102, and the processor 170 can compare a new set of returned tag values (i.e., a current) inventory to a previous set of returned tag values (i.e., a previous) inventory to identify one or more food items removed from the shelf).

As to claim 13, Tkachenko, Chen, Sakama, Lo, Terapod, Wang, Martek, Arashima, and Strat disclose the limitations of claim 12 further comprising the RFID antenna of claim 12, wherein said RFID antenna is configured, in response to not detecting the item in the vending machine, to transmit a corresponding signal to the controller (Tkachenko: [0018]-[0019],[0031], [0045], [0048], [0059], and FIG. 1-2: Once the door is closed, the RFID reader 160 can poll RFID tags still within the vending machine 102, and the processor 170 can compare a new set of returned tag values (i.e., a current) inventory to a previous set of returned tag values (i.e., a previous) inventory to identify one or more food items removed from the shelf. The processor 170 can thus initiate a single transaction to bill the patron's payment mechanism for all removed items).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tkachenko et al. (Tkachenko – US 2014/0316561 A1) in view of Chen et al. (Chen – TW 201244255 A), Sakama et al. (Sakama – US 2008/0111662 A1), Lo et al. (Lo – US 4,771,291), Terapod (Terapod – Report on the Design and Simulation of THz Integrated Antennas) and Martek (Martek –US 2009/0033578 A1).

As to claim 15, Tkachenko, Chen, Sakama, Lo, Terapod, and Martek discloses all the radio-frequency identification (RFID) antenna for a vending machine comprising a controller and configured to selectively provide an item stored therein to a user limitations as claimed that mirrors the radio-frequency identification (RFID) antenna for a vending machine comprising a controller and configured to selectively provide an item stored therein to a user limitations in claims 1, 3 and 5; thus, claim 15 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1, 3 and 5, and the details are as followings:
a radio-frequency identification (RFID) antenna (Tkachenko: FIG. 1 the radio antennas 150)  for a vending machine (Tkachenko: FIG. 1 the vending machine 102) having a controller (Tkachenko: FIG. 1 the processor 170 and the radio frequency reader 160) and configured to selectively provide an item stored therein to a user (Tkachenko: [0012]-[0013], [0017]-[0019], [0025], and FIG. 1-2 the stock items with RFID tags), said RFID antenna comprising:
a pair of short-circuited (Lo: Abstract, column 3 lines 33-45, column 7 lines 5-14, column 8 lines 7-17, and FIG. 1 the shorting pins: A single element patch microstrip antenna for dual frequency operation is disclosed. By placing shorting pins at appropriate locations in the patch, the ratio of two band frequencies can be varied from 3 to 1.8. By also introducing slots in the patch,. the ratio can be reduced from 3 to less than 1.3) emitters (Chen: Abstract, [0006], [0009], [0012], and FIG. 2-4 the plurality of antennas 3: Each antenna is detachably electrically connected to one of the second ends of the power splitter unit, and the position and the angle of the installation of the antennas can be changed. As a result, the antenna array device can adjust the number of antennas and the antennas by adjusting the direction of each antenna so that the optimal signal transmission and reception directions of the antennas are toward a single signal source or a plurality of signal sources in different directions), each of said short-circuited emitters comprising a pair of copper layers separated by a dielectric layer (Lo: column 7 lines 15-39 and FIG. 1 the conductive patch 101 and the ground plane 103 are separated by the dielectric subject 102: Several antennas have been constructed and tested to 15 determine the validity of the theory. All of them were made of double copper-clad laminate Rexolite 2200; thus, it is obvious/reasonable to interpret the conductive material of the patch antenna as copper layer), wherein said pair of copper layers of each of said pair of short-circuited emitters have an identical thickness (Terapod: FIG. 6, FIG. 12, and FIG. 16: Figure 16: Isometric and side view of the proposed multilayer design. Each BCB/Polyimide layer has 4 um thickness separated with 0.1 μm thick of glass substrate. The ground plane and the antenna are both composed by 0.2 μm thicknesses of gold metal), and wherein at least one of said pair of copper layers and said dielectric layer of each short-circuited emitter are identically shaped (Chen: Abstract, [0006], [0009], [0012]-[0014], [0016]-[0020] and FIG. 2-4 the first end 21/231: Both ends of the coaxial cables 4 of the same length are respectively locked to the antenna 3 and one of the second ends 22 of the power splitter unit 2 with an SMA connector 41, so that the position and arrangement of each antenna 3 The angles of can be changed by the flexible coaxial cable 4, whereby the antenna array device can adjust the direction of each antenna 3 so that the optimal signal transmission and reception direction of the antenna array device faces a single signal source or a plurality of Signal sources in different directions, the directivity of the radiation beam 5 can be changed by adjusting the distance d between every two adjacent antennas 3 and the power distribution between the first end 21 to the second ends 22 of the power splitter unit 2 (directivity) or radiation gain (gain) and Terapod: FIG. 6, FIG. 12, and FIG. 16: Figure 16: Isometric and side view of the proposed multilayer design. Each BCB/Polyimide layer has 4 um thickness separated with 0.1 μm thick of glass substrate. The ground plane and the antenna are both composed by 0.2 μm thicknesses of gold metal);
an antenna divider (Chen: Abstract, [0006], [0009], [0012], and FIG. 2-4 the power device unit 2) disposed between said pair of short-circuited emitters (Chen: Abstract, [0006], [0009], [0012], and FIG. 2-4 the power device unit 2: a preferred embodiment of the antenna array device of the present invention includes a power splitter unit 2, a plurality of antennas 3, and a plurality of coaxial cables 4 corresponding to each antenna 3. The power divider unit 2 includes a first end 21 and a plurality of second ends 22. The first end 21 can collect the energy received from the second ends 22, and the energy received by the first end 21 can also be Send out by these second ends 22) and comprising two copper layers and a dielectric layer therebetween (Martek: Abstract, [0028]-[0029], [0031]-[0032], [0037]-[0038], [0045], FIG. 1-5 and FIG. 8 splitter section 210: The splitter section 210, as shown in FIGS. 8, 9, 9A, 10A and 10B, comprises a splitter side 650 and a termination side 652 that are joined by edges, wherein one end is a connector end 660 that is opposite a distal end 662. Disposed upon the termination side 652, shown in FIG. 3, is a termination layer 670 which functions effectively as a ground plane and which is comprised of a metallized layer of aluminum, tin, copper, or any other electrically conductive material. Whereas the splitter side 650 maintains the signal splitter 120 that is also formed as a metallized layer of aluminum, tin, copper, or any other electrically conductive material);
a pair of cables each comprising a pair of low signal attenuation and feed points (Sakama: [0031]-[0035], [0039]-[0042], and FIG. 1 the feeder wires F01-F23: As the read device 10, a read device which is similar to the already-existing RFID-tag reader can be used. In this read device 10, however, a (not-illustrated) coaxial connector (jack, receptacle) of SMA type for high-frequency input/output is provided onto a housing in substitution for a built-in antenna… feeder wires F01 and F23 are communications lines which are capable of transmitting a high-frequency current with a low loss, and which include, e.g., coaxial cables. Both ends of each of these feeder wires F01 and F23 are terminated with coaxial connectors (plagues) whose type is the same as the above-described coaxial connector of the read device 10, but whose plug side and socket side are different therefrom) and each connecting respective one of said pair of short-circuited emitters to said antenna divider (Chen: Abstract, [0006], [0009], [0012], and FIG. 2-4 the power device unit 2: a preferred embodiment of the antenna array device of the present invention includes a power splitter unit 2, a plurality of antennas 3, and a plurality of coaxial cables 4 corresponding to each antenna 3. The power divider unit 2 includes a first end 21 and a plurality of second ends 22. The first end 21 can collect the energy received from the second ends 22, and the energy received by the first end 21 can also be Send out by these second ends 22), wherein one of said pair of low signal attenuation and feed points (Sakama: [0031]-[0035], [0039]-[0042], and FIG. 1 the feeder wires F01-F23: As the read device 10, a read device which is similar to the already-existing RFID-tag reader can be used. In this read device 10, however, a (not-illustrated) coaxial connector (jack, receptacle) of SMA type for high-frequency input/output is provided onto a housing in substitution for a built-in antenna… feeder wires F01 and F23 are communications lines which are capable of transmitting a high-frequency current with a low loss, and which include, e.g., coaxial cables. Both ends of each of these feeder wires F01 and F23 are terminated with coaxial connectors (plagues) whose type is the same as the above-described coaxial connector of the read device 10, but whose plug side and socket side are different therefrom) of each cable is coupled to respective one of said pair of short-circuited emitters and another of said pair of low signal attenuation and feed points of each cable is coupled to said antenna divider (Chen: Abstract, [0006], [0009], [0012]-[0014], [0016]-[0020] and FIG. 2-4 the first end 21/231: Both ends of the coaxial cables 4 of the same length are respectively locked to the antenna 3 and one of the second ends 22 of the power splitter unit 2 with an SMA connector 41, so that the position and arrangement of each antenna 3 The angles of can be changed by the flexible coaxial cable 4, whereby the antenna array device can adjust the direction of each antenna 3 so that the optimal signal transmission and reception direction of the antenna array device faces a single signal source or a plurality of Signal sources in different directions, the directivity of the radiation beam 5 can be changed by adjusting the distance d between every two adjacent antennas 3 and the power distribution between the first end 21 to the second ends 22 of the power splitter unit 2 (directivity) or radiation gain (gain)); and 
a SMA connector that is connected (Chen: Abstract, [0006], [0009], [0012]-[0014], [0016]-[0020] and FIG. 2-4 the first end 21/231: Both ends of the coaxial cables 4 of the same length are respectively locked to the antenna 3 and one of the second ends 22 of the power splitter unit 2 with an SMA connector 41, so that the position and arrangement of each antenna 3 The angles of can be changed by the flexible coaxial cable 4, whereby the antenna array device can adjust the direction of each antenna 3 so that the optimal signal transmission and reception direction of the antenna array device faces a single signal source or a plurality of Signal sources in different directions, the directivity of the radiation beam 5 can be changed by adjusting the distance d between every two adjacent antennas 3 and the power distribution between the first end 21 to the second ends 22 of the power splitter unit 2 (directivity) or radiation gain (gain) and Sakama: [0031]-[0035], [0039]-[0042], and FIG. 1 the feeder wires F01-F23: As the read device 10, a read device which is similar to the already-existing RFID-tag reader can be used. In this read device 10, however, a (not-illustrated) coaxial connector (jack, receptacle) of SMA type for high-frequency input/output is provided onto a housing in substitution for a built-in antenna… feeder wires F01 and F23 are communications lines which are capable of transmitting a high-frequency current with a low loss, and which include, e.g., coaxial cables. Both ends of each of these feeder wires F01 and F23 are terminated with coaxial connectors (plagues) whose type is the same as the above-described coaxial connector of the read device 10, but whose plug side and socket side are different therefrom) to the controller of the vending machine (Tkachenko:[0025]-[0026], [0030]-[0031], and FIG. 1-2: the radio antenna 150 can be electrically coupled to a connector at the mounting plate, the locking mechanism 112 can be electrically coupled to a power control pin at the mounting plate, and an electrical power tap connected to a regulated power line within the kiosk can be electrically coupled to ground and power source pins at the mounting plate. Thus, in this example, when the housing 120 is installed over the mounting plate, the pins on the housing 120 electrically coupled to the processor 170, to the RFID reader 160, etc. can contact the foregoing pins in the mounting plate to collect RFID signals through the radio antenna 150, to control the locking mechanism 112, and to source power for the vending kit 100, respectively and Chen: Abstract, [0006], [0009], [0012]-[0014], [0016]-[0020] and FIG. 2-4 the first end 21/231: a preferred embodiment of the antenna array device of the present invention includes a power splitter unit 2, a plurality of antennas 3, and a plurality of coaxial cables 4 corresponding to each antenna 3. The power divider unit 2 includes a first end 21 and a plurality of second ends 22. The first end 21 can collect the energy received from the second ends 22, and the energy received by the first end 21 can also be Send out by these second ends 22);
wherein said SMA connector is configured to transmit high frequency current (Sakama: [0031]-[0035], [0039]-[0042], and FIG. 1 the feeder wires F01-F23: As the read device 10, a read device which is similar to the already-existing RFID-tag reader can be used. In this read device 10, however, a (not-illustrated) coaxial connector (jack, receptacle) of SMA type for high-frequency input/output is provided onto a housing in substitution for a built-in antenna… feeder wires F01 and F23 are communications lines which are capable of transmitting a high-frequency current with a low loss, and which include, e.g., coaxial cables. Both ends of each of these feeder wires F01 and F23 are terminated with coaxial connectors (plagues) whose type is the same as the above-described coaxial connector of the read device 10, but whose plug side and socket side are different therefrom and Lo: Abstract, column 3 lines 33-45, column 7 lines 5-14, column 8 lines 7-17, claim 1 and claim 11 and FIG. 1: Table 1 summarizes the values of F HIF L for six cases. From these results, it is seen that in general the slots can lower FHand shorting pins raise FL, resulting in a variation of F HIF L from 3.02 to 1.31. In fact, this ratio can be reduced even further by adding more pins and slots. However, the effectiveness of adding more pins and slots will eventually diminish) to said antenna divider (Chen: Abstract, [0006], [0009], [0012]-[0014], [0016]-[0020] and FIG. 2-4 the first end 21/231: a preferred embodiment of the antenna array device of the present invention includes a power splitter unit 2, a plurality of antennas 3, and a plurality of coaxial cables 4 corresponding to each antenna 3. The power divider unit 2 includes a first end 21 and a plurality of second ends 22. The first end 21 can collect the energy received from the second ends 22, and the energy received by the first end 21 can also be Send out by these second ends 22); and
wherein said antenna divider is configured to transmit the high frequency current received from said SMA connector ((Sakama: [0031]-[0035], [0039]-[0042], and FIG. 1 the feeder wires F01-F23: As the read device 10, a read device which is similar to the already-existing RFID-tag reader can be used. In this read device 10, however, a (not-illustrated) coaxial connector (jack, receptacle) of SMA type for high-frequency input/output is provided onto a housing in substitution for a built-in antenna… feeder wires F01 and F23 are communications lines which are capable of transmitting a high-frequency current with a low loss, and which include, e.g., coaxial cables. Both ends of each of these feeder wires F01 and F23 are terminated with coaxial connectors (plagues) whose type is the same as the above-described coaxial connector of the read device 10, but whose plug side and socket side are different therefrom)) to each of said pair of short-circuit emitters (Tkachenko: [0012]-[0013], [0017]-[0019], [0025], and FIG. 1-2 the processor 170 in communication of the radio frequency identification reader 160, Chen: Abstract, [0006], [0009], [0012]-[0014], [0016]-[0020] and FIG. 2-4 the first end 21/231: a preferred embodiment of the antenna array device of the present invention includes a power splitter unit 2, a plurality of antennas 3, and a plurality of coaxial cables 4 corresponding to each antenna 3. The power divider unit 2 includes a first end 21 and a plurality of second ends 22. The first end 21 can collect the energy received from the second ends 22, and the energy received by the first end 21 can also be Send out by these second ends 22, and Lo: Abstract, column 3 lines 33-45, column 7 lines 5-14, column 8 lines 7-17, claim 1 and claim 11 and FIG. 1: Table 1 summarizes the values of F HIF L for six cases. From these results, it is seen that in general the slots can lower FHand shorting pins raise FL, resulting in a variation of F HIF L from 3.02 to 1.31. In fact, this ratio can be reduced even further by adding more pins and slots. However, the effectiveness of adding more pins and slots will eventually diminish).

As to claim 16, Tkachenko, Chen, Sakama, Lo, Terapod, and Martek disclose the limitations of claim 15 further comprising the RFID antenna of claim 15, wherein said SMA connector is configured to transmit high frequency current (Sakama: [0031]-[0035], [0039]-[0042], and FIG. 1 the feeder wires F01-F23 and Lo: Abstract, column 3 lines 33-45, column 7 lines 5-14, column 8 lines 7-17, claim 1 and claim 11 and FIG. 1: Table 1 summarizes the values of F HIF L for six cases. From these results, it is seen that in general the slots can lower FHand shorting pins raise FL, resulting in a variation of F HIF L from 3.02 to 1.31. In fact, this ratio can be reduced even further by adding more pins and slots. However, the effectiveness of adding more pins and slots will eventually diminish) to said antenna divider (Chen: Abstract, [0006], [0009], [0012], and FIG. 2-4 the power device unit 2), said antenna divider is configured to transmit the high frequency current to said short-circuited emitters (Chen: Abstract, [0006], [0009], [0012], and FIG. 2-4 the power device unit 2: a preferred embodiment of the antenna array device of the present invention includes a power splitter unit 2, a plurality of antennas 3, and a plurality of coaxial cables 4 corresponding to each antenna 3. The power divider unit 2 includes a first end 21 and a plurality of second ends 22. The first end 21 can collect the energy received from the second ends 22, and the energy received by the first end 21 can also be Send out by these second ends 22, Sakama: [0031]-[0035], [0039]-[0042], and FIG. 1 the feeder wires F01-F23 and Lo: Abstract, column 3 lines 33-45, column 7 lines 5-14, column 8 lines 7-17, Table 1, claim 1 and claim 11 and FIG. 1: a feeding means attached to the ground plane and conducting first and second radio frequency signals into the conductive layer).

As to claim 17, Tkachenko, Chen, Sakama, Lo, Terapod, and Martek disclose the limitations of claim 16 further comprising the RFID antenna of claim 16, wherein said copper layers of each of said short-circuited emitters, in response to the high frequency current, create potential difference between one another thereby generating electromagnetic radiation ( Sakama: [0031]-[0035], [0039]-[0042], and FIG. 1 the feeder wires F01-F23 and Lo: Abstract, column 3 lines 33-45, column 7 lines 5-14, column 8 lines 7-17, Table 1, claim 1 and claim 11 and FIG. 1: a feeding means attached to the ground plane and conducting first and second radio frequency signals into the conductive layer).

As to claim 18, Tkachenko, Chen, Sakama, Lo, Terapod, and Martek disclose the limitations of claim 17 further comprising the RFID antenna of claim 17, wherein said copper layers of each of said short- circuited emitters are configured to create circular polarization allowing electromagnetic waves generated by each of said short-circuited emitters to radiate along a helical arc (Tkachenko: [0044]-[0045], [0054]-[0056]-[0057], and FIG. 2-3: the RFID reader 160 can poll local RFID tags through the radio antenna 150 at various (e.g., increasing) power levels, such as shown in FIGS. 2 and 3, and the processor 170 can estimate positions of items relative to the vending machine 102 based on radio antenna power levels required to receive a return signal from the corresponding RFID tags. In one example, the processor 170 cooperates with the RFID reader 160 and the radio antenna 150 to step up a power output of the radio antenna 150 and to correlate a minimum power level necessary to receive a returned signal from a particular RFID tag with a distance (or range of distances) between the radio antenna 150 and the particular RFID tag and Sakama: [0031]-[0035], [0039]-[0042], and FIG. 1 the feeder wires F01-F23: The first antenna 11 is, typically, a patch antenna. In addition to the patch antenna, whatever antenna is preferably usable as the first antenna 11 as long as the antenna has unidirectivity, a main robe of appropriate wideness, a small side robe, a large front-to-rear ratio (i.e., radiation in the backward direction is small), and its polarized wave plane or circulating direction is controllable. As the example, there can be mentioned the patch antenna, Yagi-Uda antenna, end fire helical antenna, parabola antenna, slot antenna, or radio wave lens. Also, it is conceivable that loop antenna, side fire helical antenna, dipole antenna, folded-dipole antenna, or sleeve antenna be used depending on the conditions).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tkachenko et al. (Tkachenko – US 2014/0316561 A1) in view of Chen et al. (Chen – TW 201244255 A), Sakama et al. (Sakama – US 2008/0111662 A1), Lo et al. (Lo – US 4,771,291), Terapod (Terapod – Report on the Design and Simulation of THz Integrated Antennas) and Martek (Martek –US 2009/0033578 A1) further in view of Arashima et al. (Arashima – US 2016/0087314 A1) and Strat (Strat – US 2013/0242704 A1).

As to claim 19, Tkachenko, Chen, Sakama, Lo, Terapod, Martek, Arashima, and Strat disclose the limitations of claim 18 further comprising the RFID antenna of claim 18, wherein the item stored in the vending machine includes a passive RFID tag (Tkachenko: [0010]-[0011], [0045]-[0048], and FIG. 1-2: RFID tags arranged on products within the vending machine 102 harvest power from this electromagnetic radiation and broadcast unique codes. The radio antenna 150 wirelessly receives (all or a portion of) these unique codes, which are collected and read (i.e., converted into a machine-readable format) by the RFID reader 160. The processor 170 can then receive the unique codes received from the RFID tags and converted by the RFID reader 160 to inventory products within the vending machine 102), wherein the passive RFID tag is configured, in response to the electromagnetic field modulated by said short-circuited emitters (Tkachenko: [0010]-[0011], [0045]-[0048], and FIG. 1-2: RFID tags arranged on products within the vending machine 102 harvest power from this electromagnetic radiation and broadcast unique codes. The radio antenna 150 wirelessly receives (all or a portion of) these unique codes, which are collected and read (i.e., converted into a machine-readable format) by the RFID reader 160. The processor 170 can then receive the unique codes received from the RFID tags and converted by the RFID reader 160 to inventory products within the vending machine 102 and Arashima: [0117]-[0123], and FIG. 4-5: the high frequency signal generator 132 according to the present embodiment may be configured to include a modulation circuit (not shown) that performs amplitude-shift keying (ASK) and an amplifier circuit (not shown) that amplifies the output of the modulation circuit), to modulate a high-frequency field (Tkachenko: [0010]-[0011], [0045]-[0048], and FIG. 1-2: RFID tags arranged on products within the vending machine 102 harvest power from this electromagnetic radiation and broadcast unique codes. The radio antenna 150 wirelessly receives (all or a portion of) these unique codes, which are collected and read (i.e., converted into a machine-readable format) by the RFID reader 160. The processor 170 can then receive the unique codes received from the RFID tags and converted by the RFID reader 160 to inventory products within the vending machine 102 and Arashima: [0091]-[0098], [0013]-[0015], and FIG. 3: The RFID tag 20 is an example of a communication device that employs wireless communication technology such as NFC-based communication technology and RFID technology. The RFID tag 20 decodes a high frequency signal received through the antenna 15 from an external device and outputs the decoded information to the controller 10. The RFID tag 20 acquires information from the controller 10 and controls load modulation based on the obtained information. Thus, the RFID tag 20 generates a high frequency to be responded to the external device and transmits the generated high frequency signal to the external device via the antenna 15. This configuration allows the information obtained from an external device to be stored in the storage unit 13 or allows the information stored in the storage unit 13 to be outputted to the external device) or generate vibrations in return (Strat: Abstract, [0011], [0015]-[0016], [0018]-[0020], [0027], and FIG. 1 the signal to ultrasonic reader 15: The tag also includes a transponder such as a speaker or emitter 18 that transmits data 15 relating to the ultrasonic tag on a modulated ultrasonic sound pressure wave. The transducer and emitter can be the same element depending on the sensitivity of the element. The data can be stored in a logic element or memory 12 and can include, for example, a serial number, product information, or any other suitable data, and can include an optional movement code in accordance with the present invention, and as will be detailed below. The data can be retrieved by the controller and modulated according to any known modulation scheme, such as a frequency or time based modulation schemes).

As to claim 20, Tkachenko, Chen, Sakama, Lo, Terapod, Martek, Arashima, and Strat disclose the limitations of claim 19 further comprising the RFID antenna of claim 19, wherein said RFID antenna, in response to the high-frequency field modulated by the passive RFID tag (Arashima: [0091]-[0098], [0013]-[0015], and FIG. 3: The RFID tag 20 is an example of a communication device that employs wireless communication technology such as NFC-based communication technology and RFID technology. The RFID tag 20 decodes a high frequency signal received through the antenna 15 from an external device and outputs the decoded information to the controller 10. The RFID tag 20 acquires information from the controller 10 and controls load modulation based on the obtained information. Thus, the RFID tag 20 generates a high frequency to be responded to the external device and transmits the generated high frequency signal to the external device via the antenna 15. This configuration allows the information obtained from an external device to be stored in the storage unit 13 or allows the information stored in the storage unit 13 to be outputted to the external device) of the item stored in the vending machine (Tkachenko: [0012]-[0013], [0017]-[0019], [0025], and FIG. 1-2 the stock items with RFID tags: in this rejection Examiner interprets the RFID antenna comprising the RFID reader 16 as a controller connected to one or more RFID antennas 150), is configured to switch to a reading or receiving mode and transmit, via said connector (Chen: Abstract, [0006], [0009], [0012], and FIG. 2-4 the power device unit 2: a preferred embodiment of the antenna array device of the present invention includes a power splitter unit 2, a plurality of antennas 3, and a plurality of coaxial cables 4 corresponding to each antenna 3. The power divider unit 2 includes a first end 21 and a plurality of second ends 22. The first end 21 can collect the energy received from the second ends 22, and the energy received by the first end 21 can also be Send out by these second ends 22), the vibrations modulated by the passive RFID tag (Strat: Abstract, [0011], [0015]-[0016], [0018]-[0020], [0027], and FIG. 1 the signal to ultrasonic reader 15: The tag also includes a transponder such as a speaker or emitter 18 that transmits data 15 relating to the ultrasonic tag on a modulated ultrasonic sound pressure wave. The transducer and emitter can be the same element depending on the sensitivity of the element. The data can be stored in a logic element or memory 12 and can include, for example, a serial number, product information, or any other suitable data, and can include an optional movement code in accordance with the present invention, and as will be detailed below. The data can be retrieved by the controller and modulated according to any known modulation scheme, such as a frequency or time based modulation schemes) to the controller of the vending machine (Tkachenko:[0025]-[0026], [0030]-[0031], and FIG. 1-2: the radio antenna 150 can be electrically coupled to a connector at the mounting plate, the locking mechanism 112 can be electrically coupled to a power control pin at the mounting plate, and an electrical power tap connected to a regulated power line within the kiosk can be electrically coupled to ground and power source pins at the mounting plate. Thus, in this example, when the housing 120 is installed over the mounting plate, the pins on the housing 120 electrically coupled to the processor 170, to the RFID reader 160, etc. can contact the foregoing pins in the mounting plate to collect RFID signals through the radio antenna 150, to control the locking mechanism 112, and to source power for the vending kit 100, respectively). 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Martinez et al., US 2018/0101705 A1, discloses systems and methods for controlling antennas.
Monser, US 4,779,064, discloses radio frequency coaxial cable.
Dumpayan et al. 2017 Two-way Powered Microcontroller-based Plastic Bottles ‘Drop-and-Tap’ Reverse Vending Machine with Stored Value System Using Radio Frequency Identification (RFID) Scanner Technology.
Ramzan et al. 2017 RFID technology Beyond cash-based methods in vending machine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684